Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 04/02/2019 are pending for examination. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20, as recited, is a product claim dependent on base claim 1 which is a method claim. Claim 20 is not a proper dependent claim since it is conceivable that the product claim 20 can be infringed without infringing the base method claim because any computer storage medium storing executable programs to execute steps as per the program can infringe upon claim without infringing the steps recited in method claim 1.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-13 are to a  process comprising a series of steps, clams 14-17 to a system /apparatus, and claims 18-20 are to a product,  11 to a process comprising a series of steps, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
	1.    A method for image transaction, applied to a transaction server in a system for image transaction, wherein the system for image transaction comprises an image purchasing terminal and the transaction server, the image purchasing terminal is a terminal logged in with a purchase account, and the method comprises:
	sending transaction interface information to the image purchasing terminal, wherein the transaction interface information comprises data of at least one thumbnail to be displayed by the image purchasing terminal, and. each thumbnail corresponds to one original image;
	receiving a purchase request that is sent by the image purchasing terminal for requesting purchase of a target original image, wherein the target original image corresponds to a target thumbnail, and the target thumbnail is one of the at least one thumbnail ; and
	completing a transaction of the target original image based on the purchase request.


	 Step 2A Prong 1 analysis: Claims 1-20 recite abstract idea.
The claimed invention is a method that allows users to send purchase request for an original image based on selection of a thumbnail, displayed on an interface/medium corresponding to the requested original image and completing the transaction based on the purchase request. 
While evaluating the limitations recited in claim 1 as per 2019 PEG, prong one, the highlighted limitations comprising sending transaction interface information, wherein the transaction interface information comprises data of at least one thumbnail to be displayed, and each thumbnail corresponds to one original image, receiving a purchase request for requesting purchase of a target original image, wherein the target original image corresponds to a target thumbnail, and the target thumbnail is one of the at least one thumbnail, and completing a transaction of the target original image based on the purchase request, is a method related to commercial activity including purchasing a product and managing interactions for the related purchasing activity. This concept falls within the Certain Methods of Organizing Human Activity grouping.

Accordingly, claim 1 and its subsequent claims 2-13, and 20 recite an abstract idea. 
Since the limitations of the other independent claims 14 and 18 recite similar limitations to those of claim 1, they are analyzed and interpreted on the basis of same rationale as established for claim 1 and accordingly claims 14 with its dependent claims 15-17 and claim 18 with its dependent claim recite an abstract idea.
Accordingly, all pending claim 1-20 recite an abstract idea.


Step 2A Prong 2 analysis:

Claims 1-5, 10-20: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a generic computer server, generic purchasing terminal and generic user interface for implementing the steps of sending an interface with displayed thumbnails, receiving a purchase request for an original image corresponding to a selection of a thumbnail and completing the transaction based on the purchase request.
	The claim as a whole merely describes how to generally “apply” the concept of completing a purchase transaction including the steps of sending data, and receiving selected   data in a computer environment. The claimed computer components are recited at a high level 
	Accordingly, the claim 1 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Step 2A=Yes. The claim 1 is directed to the abstract idea. Since the limitations of dependent claim 20 are similar to claim 1, it is analyzed and interpreted to be directed to the abstract idea based on same rationale established for claim 1.
	Dependent claims 2-5, 12-13 from claim 1 recite limitations directed to extension of generic computer functions of claim 1 including acquiring transaction data, sending data , redirecting data, comprising non-function data/information related to images for to retrieve the original image corresponding to the selected thumbnail, storing data which are generic computer functions performing well-understood, conventional and routine activity, describing the generic computer components, providing an image with required resolution on a generic computer screen, which do not impose any meaningful limits on practicing the abstract idea, and similar to claim 1 are directed to the abstract idea.
	Claims 10-11 merely describe encoding the transaction data using mathematical calculations/algorithm falling into the “Mathematical Concepts” grouping of abstract ideas and therefore do not impose any meaningful limits on practicing the abstract idea, and similar to claim 1 are directed to the abstract idea.
	Claims 14-17 and 18-19 recite limitations similar to claims 1-2 and 12 which are analyzed and interpreted based on same rationale as established for claims 1-2 and 12 and are therefore directed to the abstract idea.
	Step 2A=Yes. Claims 1-5, 10-20 are directed to an abstract idea.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-5, 10-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-5, 10-20 are patent ineligible.
		

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande [US 20050138009 A1, cited in the IDS filed 10/20/2020], in view of Sivaraman [US 20140032320 A1] and in view of Whang et al. [US20180174549 A1], hereinafter Whang.

	Combined teachings of Deshpande, Sivaraman and Whang teach and render obvious the limitations of claim 1.
	Deshpande [see Fig.1 and claim 1] teaches including a system and method comprising a client terminal 102 logged into a server for fulfilling a request received from the client for a thumbnail image 112 having corresponding a Main image 110 [corresponds to claimed target original image].

	Whang [ see paras 0055—0057] teaches that server 50 sending purchase interface to a user for fulfilling his request for purchase of a static image [corresponds to the claimed target original image by displaying thumbnail of the static image  on a web page and completing the purchase transaction].
 
Regarding claim 1, combined teachings of Deshpande, Sivaraman and Whang  teach and render obvious a method for image transaction, applied to a transaction server in a system for image transaction, wherein the system for image transaction comprises an image purchasing terminal and the transaction server, the image purchasing terminal is a terminal logged in [See Deshpande Fig.1 wherein a client 102 [corresponds to the claimed image purchase terminal] is logged in with a server 104 for a request to be fulfilled by the server [see claim 1]with a purchase account, and the method comprises: 
sending transaction interface information to the image purchasing terminal, wherein the transaction interface information comprises data of at least one thumbnail to be displayed by the image purchasing terminal, and each thumbnail corresponds to one original image [see paras 0004—0006, which disclose that a server 104 sends a webpage [claimed transaction interface ] with thumbnails displayed on it which correspond to main images [ reads on claimed “target original image”  corresponding to a thumbnail] to a user terminal “client 102”, see Fig.1]  ; 
Deshpande teaches receiving a request that is sent by the image purchasing terminal [see claim 104 receives a request from the client 102 [corresponds to the claimed image purchase 
	Combined teachings of Deshpande and Whang do not teach that the image purchasing terminal is logged in with a purchase account as stated in the preamble of the claim. In the same field of electronic commerce, Sivaraman teaches that client devices when interacting with a server for purchase transactions the purchase expenses can be automatically debited from an account related to the user [see para 0019, “…..In one aspect, purchase expenses may be 

	Regarding claims 14, 18, and 20, their limitations are similar to the limitations of claim 1. Accordingly, claims 14, 18, and 20 are analyzed and rejected as being unpatentable over Deshpande in view of Whang in view of Sivaraman as per the rationale established for claim 1 above.

Allowable Subject Matter
5.	Claims 6-7, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim 2.
	Claims 6-7 and 8-9 are patent eligible. 
	The prior art of record, alone or combined, does not teach or render obvious the limitations comprising wherein the said acquiring transaction data based on the purchase request comprises: inquiring, based on an identifier of the target thumbnail in the purchase request, a corresponding relationship between the identifier of the thumbnail and the authorized access path, to obtain the authorized access path of the target original image, wherein the authorized access path comprises an access permission and a data acquisition address, sending a data acquisition request to the image providing device indicated by the data acquisition address, wherein the data acquisition request comprises the access permission,  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Scott [US2011/0047146 A1; see para 0036] discloses providing “authorized access paths” for authorized users to access a database system.
	(ii)	CN107145494A discloses a system and method for browsing thumbnail images on Iternet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YOGESH C GARG/Primary Examiner, Art Unit 3625